405 F.2d 186
Carson Carlton PICKLESIMER, Plaintiff-Appellant,v.Lamont SMITH, Warden, Georgia State Prison, Defendant-Appellee.
No. 26445.
United States Court of Appeals Fifth Circuit.
Dec. 12, 1968.

Carson Carlton Picklesimer, pro se.
Arthur K. Bolton, Atty. Gen., Mathew Robins, Asst. Atty. Gen., Atlanta, Ga., for defendant-appellee.
Before DYER and SIMPSON, Circuit Judges, and CABOT, District Judge.
PER CURIAM:


1
The record shows that the appellant has not exhausted his state remedies under the new Habeas Corpus Act, Georgia Code 50-127,1 in accordance with the provisions of 28 U.S.C. 2254.  Therefore the judgment of the District Court is affirmed.  Peters v. Rutledge, 5 Cir. 1968, 397 F.2d 731; Henderson v. Dutton, 5 Cir. 1968, 397 F.2d 375; Rearden v. Smith, 5 Cir. 1968, 403 F.2d 723 (November 14, 1968).


2
Affirmed.



1
 This remedy was not available when the original habeas petition was filed March 2, 1967.  The effective date of the Act was July 1, 1967, so that the remedy was available long before the District Court denied the petition